Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS

Claims 1-6, 8-16, 18-21 are allowed.
The outstanding rejections set forth in the previous Office Action have been withdrawn in view of the argument and further filed amendments.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
An ultrasound diagnosis apparatus comprising:
a display;
a communicator configured to connect to a plurality of wireless ultrasound probes by using a wireless communication method;
a controller configured to:
control the communicator to wirelessly pair the ultrasound diagnosis apparatus with the plurality of wireless ultrasound probes, wirelessly receive status information regarding the paired plurality of wireless ultrasound probes, and

wherein the controller is further configured to obtain, from activated wireless ultrasound probe among the plurality of wireless ultrasound probes, ultrasound raw data or image data acquired by imaging from the activated wireless ultrasound probe and control the display to display the activated wireless ultrasound probe as distinguished from unactivated wireless ultrasound probes from among the plurality of wireless ultrasound probes
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793